Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 7/29/2022.
Claims 2-21 are presented for examination.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,679,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘223” in that they don’t recite applying the code that causes the greatest change in numerical value. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,614,476 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘476” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,140,625 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘625” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,719,843 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘843” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  


Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,685,368 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the “368” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  


Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,726,437 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘437” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  


Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.10,685,368 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘368” in that they don’t recite  applying the code that causes the greatest change in numerical value at the checkout. It would have been obvious to have excluded applying the code that causes the greatest change in numerical value because such a modification would allow to apply any discount to the purchases regardless of its value. In addition the current application further recites identifying a blank form on the checkout page where to enter the codes, it is old and well known to identify on any checkout page a space of where to apply discounts codes or gift cards  such as promo or gift card box/blank form, in order to apply the corresponding discount/promo codes or gift cards.  

Allowable Subject Matter
Claims 2-21 are allowable over the prior art of record.
	The invention pertains to: an online browser extension that automatically identifies available coupon codes for a retail website and then automatically identifies available coupon codes for a retail website and then automatically applies the coupon code providing the greatest discount for the user, within a click of a button.
	The prior art of record:
	The closest prior art Fisher (2014/0074584) teaches validation engine transmits coupons codes to a retailer’s webpage to perform a test transaction, and monitors the transaction to check whether the coupon codes result in a change in price. Fisher doesn’t teach the claimed browser extension software, a navigation to an additional webpage of the third party website” that is associated with a checkout interface.
	Mashadi (2017/0148046) teaches that “upon having the desired item(s) 200 in the system’s shopping cart, the system is able to optimize 201 the user’s selection of desired products with any available Coupons 202,” and while shopping at various online retailers, “a designer shirt was placed into the retailer’s shopping cart [and] this same designer shirt 300 is automatically placed into the system’s shopping cart 301. ... The system is, then, able to apply any available coupons 303 to each of the products with respect to the retailers.” Both of these passages indicate that coupons are applied when items are placed in the shopping cart, rather than when the user proceeds to purchase.
	Arana (2016/0180436) on Figure 6 shows deals display structure 600 that includes a drop down menu to display one or more shopping deals.  Deal display section 610 includes information about a displayed shopping deal, and coupon code 620 can be used to obtain the stated shopping discount. Coupon code 620 may be implemented as a clickable control interface that facilitates usage of the code for purchases. Id. ^ 50. Selection of the interface element causes the coupon code value to be copied to a cache or memory, and a user can subsequently paste that value into the appropriate field of a checkout web page of a shopping site so that the coupon code can be applied to obtain the designated discount.  Alternatively, selection of the interface element causes the coupon code to be auto-populated into the appropriate fields of checkout page.
	"Loyalty Solutions - Issuing Rewards Services" 2008, First Data Corporation. Available at http://www.firstdata.com/ downloads/marketing-fs/fd_issuingrewards_ss.pdf teaches First Data Powers the global economy by making it easy, fast and secure for people and businesses around the world to buy goods and services.  
	Wall (2013/00773448) teaches that if multiple coupons apply to a transaction that are stored by the user on the mobile device, then the application can determine which coupon offers the greatest value and/or which combination of coupons offers the greatest value and can automatically apply the greatest value choice.

	

Response to Arguments
The Double Patenting rejections will be maintained until Terminal Disclaimers are filed to overcome the Double Patenting  rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688